DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-4,6-12,14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp (3021915) in view of Watters (2935151).
With respect to claim 1 Kemp discloses an acoustic system comprising:
A first section including a sound absorptive substrate (14) and a first shell (2) positioned over the sound absorptive substrate, the first shell being configured to be mounted on an interior surface of a building (refer to suspended ceiling grid structure) such that at least some sound waves pass through the first shell (see apertures 4 in layer 2), and 
A second section including a second shell (16) that is configured to be mounted on the interior surface of the building with the first shell,
Wherein the first shell has an outer edge resistant to bending (the shape of the edge as shown is such that one of ordinary skill in the art would recognize its resistance to bending), and the second shell has an outer edges resistant to bending (see again the formation of the edge of elemnt 16 there are pre formed fold which provide a resistance to bending), and 

Regarding the selection of polyester per se, Kemp is silent. Polyester is a known structure for the formation of ceiling panels as taught by Watters (column 3 lines 3-16).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing to combine the teachings of Watters to use the known structure of polyester with the panel structure of Kemp. This is due to the low cost of polyester and the ease with which the material is manufactured.
With respect to claim 2 Kemp as modified further discloses wherein the first polyester shell has a first static value of airflow resistance (a perforate panel such as element 2 will inherently have such a value) and the second polyester shell (165) has a second static value of airflow resistance that is greater than the first static value (due to the lack of aperture this will necessarily be the case).
With respect to claims 3 and 4 regarding the specific selected values of the air flow resistance this would have been an obvious matter to select. The airflow resistance will determine how the sound waves pass through the device in a way that is well known and understood in the art. The selection of an optimal value of a results effective variable would have been obvious. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 6 Kemp as modified discloses polyester fibers, the selection of nonwoven polyester fibers would have been an obvious matter of selecting the specific form of the fibers. This would have been nothing more than a selection of a known material to provide a known function. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With respect to claim 10 Kemp as modified further discloses wherein the second section includes a substrate configured to be positioned in a cavity defined in the second polyester shell (see Kemp figure 5).
With respect to claim 11 Kemp further discloses wherein the second polyester shell includes a cavity that defines an air pocket (see gain figure 5, the air pocket contains the fibrous filler material).
With respect to claim 12 Kemp as modified discloses an acoustic system comprising
A first section configured to be mounted on an interior surface of a building, the first section including a sound absorptive substrate (14) and a first polyester shell (2) positioned over the sound absorptive substrate, and 
A second section configured to be coupled to the first section including a second polyester shell (16),
Wherein the second section is one of a reflective section that is configured to reflect sound waves (see imperforate nature) or an acoustically transparent section that is configured to permit the passage of soundwaves though the second section, and therein he first section and the second section are configured to cooperate to define a pattern on the interior surface of the building (that is the ceiling). 
With respect to claim 14  Kemp as modified further discloses wherein the first polyester shell has a first static value of airflow resistance (a perforate panel such as element 2 will inherently have such a value) and the second polyester shell (165) has a second static value of airflow resistance that is greater than the first static value (due to the lack of aperture this will necessarily be the case).

2.Claims 5, 13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp (3021915) in view of Watters (2935151) as applied to claim1 above, and further in view of Stewart (US7861825) and Leclear (US20080202844).
With respect to claims 5 and 18 Kemp as modified discloses the invention as claimed except wherein the second section further includes a sound generating device positioned in the second polyester shell.
Stewart discloses a sound generating device (see figure 5 and figure 6 speaker driver called out as 103) positioned within a panel member which includes a perforated over member ( see 201) within a rigid shell.  
Regarding the use of a recess portion speaker with an absorbing member within a cavity this is a known structure (see representative figure of Leclear) which is known to enhance the clarity of the sound.
It would have been obvious to incorporate such a sound production device in the panel of Kemp as modified to allow for the ceiling structure to provide the sound as is desired by users.
With respect to claim 13 Stewart further discloses the provision of a sound reflective substrate positioned in the second polyester shell (refer to the fact that both the back layer and the horn defining layer which supports the driver would be reflective so as to function as a sound enhancing horn).

With respect to claim 20 Kemp as modified discloses polyester fibers, the selection of nonwoven polyester fibers would have been an obvious matter of selecting the specific form of the fibers. This would have been nothing more than a selection of a known material to provide a known function. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baruch (US3253675) discloses a light transmitting ceiling panel; Barlow (US3111187) discloses a speaker in a housing which is reflective; Perez (US9702143) discloses an acoustic panel; Carps (US20100282536) discloses a speaker cover; Caron (US20050259841) discloses a narrow opening speaker; Dillon (US20030048918) discloses a speaker in a wall mounting; Lemmon (US5113968) discloses a speaker grill assembly; and Richie (US4296280) discloses a wall mounted speaker system.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837